29 F.3d 375
UNITED STATES of America, Appellee,v.Juvenile Male R.E.J., Appellant.
No. 94-1060 SDRC.
United States Court of Appeals,Eighth Circuit.
Submitted May 12, 1994.Decided July 6, 1994.

1
Bernard Duffy, Fort Pierre, SD, argued, for appellant.


2
Mikal Hanson, Asst. U.S. Atty., Pierre, SD, argued, for appellee.


3
Before MAGILL, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and MAGNUSON,* District Judge.


4
MAGNUSON, District Judge.


5
R.E.J., a juvenile who was convicted in a court trial of two counts of sexual abuse, appeals his conviction.  The Appellant contends the evidence is insufficient to sustain his conviction.  We affirm.


6
Appellant's cousin, a ten-year old female, reported to her school guidance counselor on April 21, 1992 that she had been sexually abused by R.E.J. on the preceding night.  Also on April 21 she was seen by a doctor, who testified that the medical evidence indicated the victim had suffered at least forcible digital penetration of the hymen and possibly penile penetration of the vulva.  R.E.J. denied that he had any sexual contact with the victim and claimed that he was at another house for the entire night of April 20, 1992.  Although several of R.E.J.'s adult relatives supported his alibi, the district court1 found those witnesses lacking in credibility because of their extended periods of intoxication.  Believing the victim and other witnesses in her support, the district court judge determined that R.E.J. had sexually abused the victim.  The parties stipulated that R.E.J. was an Indian in Indian country (Fort Thompson, South Dakota).  After holding that R.E.J. was a juvenile delinquent and that he was guilty of the crimes charged, the district court sentenced R.E.J. to probation until his twenty-first birthday.


7
"When reviewing the sufficiency of the evidence, an appellate court is required to view the evidence in the light most favorable to the government and to accept as established all reasonable inferences to support the conviction....  It is not necessary that the evidence at trial be so overwhelming as to exclude every reasonable hypothesis except guilt;  rather, the evidence must merely be sufficient to persuade a jury beyond a reasonable doubt that the defendant has committed the offense alleged."  United States v. Stuart, 923 F.2d 607, 611 (8th Cir.1991).  In a case in which the district court acts as the finder of fact, an appellate court should uphold the decision of the district court unless it is clearly erroneous.  United States v. Doe, 871 F.2d 1248, 1255 (5th Cir.1989).  The district court made specific findings regarding the credibility of the witnesses in this case, and those findings are not clearly erroneous. We thus affirm Appellant's conviction.  See 8th Cir.R. 47B.



*
 The HONORABLE PAUL A. MAGNUSON, United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable Richard H. Battey, United States District Court Judge for the District of South Dakota